Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/591722 filed on October 3, 2019. Claims 1-16 are presented for examination and are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a total amount of valid data within the super-block set Care just enough to completely fill s > 1 super-blocks”. However, ‘s’ is never defined anywhere on the claim. As such it is not clear what ‘s’ is refereeing to and what is the relationship between ‘s’ and the number of super-blocks. 
Claims 12-16 depend from claim 11 and do not cure the parent claim deficiencies. Thus, claims 12-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Boitei (US 2017/0052719); and further in view of Huo (US 2017/0192687).
Regarding claim 1, AAPA teaches a garbage collection method in a solid-state storage device, comprising: searching, in each of a plurality of super-block groups G, for a super-block set C that satisfies: all of the super-blocks m within the super-block set C in the superblock group G contain a lesser amount of valid data than the other superblocks within the super-block group G [FIG. 3 depicts a flow diagram of a conventional garbage collection (GC) operation; wherein the controller 12 chooses the m super-blocks that contain fewer valid data sectors than any other filled super-blocks 18; ¶0024].
AAPA, however, does not explicitly teach a total amount of valid data within the super-block set C are just enough to complete an entire super-block;  selecting the super-block group G that includes the super-block set C with the maximum number of super-blocks m; and performing garbage collection on the super-block set C in the selected super-block group G.
Boitei, when addressing issues of garbage collecting on non-volatile memory systems, teaches a total amount of valid data within the super-block set C are just enough to complete an entire super-block; performing garbage collection on the super-block set C in the selected super-block group G [determining a target memory block comprising highest number of invalid pages amongst the plurality of memory blocks; and iterating the step of determining till total number of valid pages in the set of target memory blocks is less than equal to the total number of free pages in one of at least one free memory block and a Garbage Collection (GC) memory block in the storage drive; and recycling the set of target memory blocks; abstract, ¶0005, ¶0056, FIG. 3 and 4A].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to select a number of blocks (or superblocks) that have an amount of valid pages that is less than equal to the total number of free pages in one of at least one free memory block (or superblock) as disclosed in Boitei. The combination would have be obvious because a person of ordinary skill in the art would want to optimize the system resource usage by determining a set of blocks (or superblocks) that fully (or almost fully) consume a free block (or superblock).
Regarding the limitation of selecting the super-block group G that includes the super-block set C with the maximum number of super-blocks m. 
On the one hand, Boitei discloses that as more than one memory blocks are freed in a single garbage collection operation, system resource usage is optimized [¶0058 on 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to (1) partition the superblocks into streams according to one or more characteristics (such as expected lifetime or any other partitioning criteria) as disclosed by Huo; and to (2) of those partitions select the partition where the most blocks (or superblocks are freed) the as disclosed by Boitei. The combination would have be obvious because a person of ordinary skill in the art would want to better utilize the system resources by (1) managing data using partitions that combine data with similar characteristics and (2) free from the partition with the most blocks (or superblocks) available for recycling. 
Regarding claim 2, AAPA/Boitei/Huo teach the method according to claim 1, wherein performing garbage collection on the super-block set C in the selected super-block group G further includes: allocating an empty super-block; copying the valid data from the all of the super-blocks in the super-block set C in the selected super-block group G to the allocated super-block; and erasing the super-blocks in the super-block set C in the selected superblock group G whose valid data has been copied to the allocated super-block [determining a target memory block comprising highest number of invalid pages amongst the plurality of memory blocks; and iterating the step of determining till total number of valid pages in the set of target memory blocks is less than equal to the total number of free pages in one of at least one free .
Regarding claim 3, AAPA/Boitei/Huo teach the method according to claim 1, wherein the solid-state storage device comprises a NAND flash memory storage device [Flash memory 112 includes multiple NAND based flash memory chips; ¶0019 on Boitei].
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Boitei (US 2017/0052719); and further in view of Huo (US 2017/0192687); and still further in view of Debnath ("Sampling-based garbage collection metadata management scheme for flash-based storage," 2011 IEEE 27th Symposium on Mass Storage Systems and Technologies).
Regarding claim 4, AAPA teaches a garbage collection method in a solid-state storage device, comprising:
estimating a lifetime of data in each of a plurality of super-block groups G [the controller 12 categorizes all the incoming data into n streams 28 according to their expected lifetime so that all the data in the same group tend to have a similar expected lifetime; ¶0023];
searching, in each of the plurality of super-block groups G, for a superblock set C in the super-block group G that satisfies: all of the super-blocks m within the super-block set C contain a lesser amount of valid data than the other super-blocks within the superblock group G [FIG. 3 depicts a flow diagram of a conventional garbage collection (GC) operation; wherein the controller 12 chooses the m super-blocks that contain fewer valid data sectors than any other filled super-blocks 18; ¶0024]. 
assigning a scaling factor s to each super-block group G based on its estimated data lifetime; wherein searching satisfies a total amount of valid data within the super-block set C are just enough to complete an entire super-block; selecting the super-block group G that includes the super-block set C with a highest weighted parameter p, wherein p = s*m; and performing garbage collection on the super-block set C in the selected super-block group G.
Boitei, when addressing issues of garbage collecting on non-volatile memory systems, teaches a total amount of valid data within the super-block set C are just enough to complete an entire super-block; performing garbage collection on the super-block set C in the selected super-block group G [determining a target memory block comprising highest number of invalid pages amongst the plurality of memory blocks; and iterating the step of determining till total number of valid pages in the set of target memory blocks is less than equal to the total number of free pages in one of at least one free memory block and a Garbage Collection (GC) memory block in the storage drive; and recycling the set of target memory blocks; abstract, ¶0005, ¶0056, FIG. 3 and 4A].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to select a number of blocks (or superblocks) that have an amount of valid pages that is less than equal to the total number of free pages in one of at least one free memory block (or superblock) as disclosed in Boitei. The combination would have be obvious because a person of ordinary skill in the art would want to optimize the system resource usage by determining a set of blocks (or superblocks) that fully (or almost fully) consume a free block (or superblock).
selecting the super-block group G that includes the super-block set C. 
On the one hand, Boitei discloses that as more than one memory blocks are freed in a single garbage collection operation, system resource usage is optimized [¶0058 on Boitei]. On the other hand, Huo discloses that different streams can be associated with different blocks or superblocks on storage device 130, partitioning data based on one or more characteristics (such as expected lifetime or any other partitioning criteria) [¶0023 and FIG.4].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to partition the superblocks into streams according to one or more characteristics (such as expected lifetime or any other partitioning criteria) as disclosed by Huo. The combination would have be obvious because a person of ordinary skill in the art would want to better utilize the system resourbces by managing data using partitions that combine data with similar characteristics. 
Finally, Debnath teaches assigning a scaling factor s to each super-block group G based on its estimated data lifetime; and selecting the super-block group G that includes the super-block set C with a highest weighted parameter p, wherein p = s*m [On the other hand, the cost-benefit (CB) strategy selects a block with the highest (1-u)/2u * age value, where u stands for the fraction of valid pages in a block (i.e, the ratio of valid pages and total capacity in terms of pages of a block), and age is the time since last invalidation; wherein the block with the highest score is selected as a victim. The i{erasures(i)-erasures(j)}; Section II.A. Metadata for Garbage Collection].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a sample-based garbage collection wherein the blocks (or superblocks) victims selected are determined by a score function that is a weighed sum of characteristics related to the sample algorithm as disclosed in Debnath. The combination would have be obvious because a person of ordinary skill in the art would understand that a sampled based approach to garbage collection is more efficient in that it requires less metadata for determining a victim for garbage collecting [abstract on Debnath].
Regarding claim 5, AAPA/Boitei/Huo/Debnath teach the method according to claim 4, wherein performing garbage collection on the super-block set C in the selected super-block group G further includes: allocating an empty super-block; copying the valid data from the all of the super-blocks in the super-block set C in the selected super-block group G to the allocated super-block; and erasing the super-blocks in the super-block set C in the selected superblock group G whose valid data has been copied to the allocated super-block [determining a target memory block comprising highest number of invalid pages amongst the plurality of memory blocks; and iterating the step of determining till total number of valid pages in the set of target memory blocks is less than equal to the total number of free pages in one of at least one free memory block and a Garbage Collection (GC) memory block in the storage drive; and recycling the set of target memory blocks; abstract, ¶0005, ¶0056, FIG. 3 and 4A on Boitei].
6, AAPA/Boitei/Huo/Debnath teach the method according to claim 4, wherein the solid-state storage device comprises a NAND flash memory storage device [Flash memory 112 includes multiple NAND based flash memory chips; ¶0019 on Boitei].
Regarding claim 7, AAPA/Boitei/Huo/Debnath teach the method according to claim 4, further comprising utilizing a sampling based method to estimate the lifetime of data within each of the plurality of superblock groups G [On the other hand, the cost-benefit (CB) strategy selects a block with the highest (1-u)/2u * age value, where u stands for the fraction of valid pages in a block (i.e, the ratio of valid pages and total capacity in terms of pages of a block), and age is the time since last invalidation; wherein the block with the highest score is selected as a victim. The score of a block j is defined as score(j) = a*obsolete(j) + (1-a)*maxi{erasures(i)-erasures(j)}; Section II.A. Metadata for Garbage Collection on Debnath].
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Boitei (US 2017/0052719); and further in view of Huo (US 2017/0192687); and still further in view of Darko (Age-based garbage collection. In Proceedings of the 14th ACM SIGPLAN conference on Object-oriented programming, systems, languages, and applications (OOPSLA '99). Association for Computing Machinery, New York, NY, USA, 370–381). 
Regarding claim 11, AAPA teaches a garbage collection method in a solid-state storage device, comprising: searching a plurality of super-block groups G for a super-block set C that satisfies: all of the super-blocks within the super-block set C contain a lesser amount of valid data than the other super-blocks [FIG. 3 depicts conventional garbage collection (GC) operation; wherein the controller 12 chooses the m super-blocks that contain fewer valid data sectors than any other filled super-blocks 18; ¶0024].
AAPA, however, does not explicitly teach a total amount of valid data within the super-block set Care just enough to completely fill s > 1 super-blocks; estimating a residual lifetime of the valid data in the super-block set C; sorting the valid data in the super-block set C according to the estimated residual lifetime of the valid data; and performing garbage collection on the super-block set C.
Boitei, when addressing issues of garbage collecting on non-volatile memory systems, teaches a total amount of valid data within the super-block set Care just enough to completely fill s > 1 super-blocks; and performing garbage collection on the super-block set C [determining a target memory block comprising highest number of invalid pages amongst the plurality of memory blocks; and iterating the step of determining till total number of valid pages in the set of target memory blocks is less than equal to the total number of free pages in one of at least one free memory block and a Garbage Collection (GC) memory block in the storage drive; and recycling the set of target memory blocks; abstract, ¶0005, ¶0056, FIG. 3 and 4A].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to select a number of blocks (or superblocks) that have an amount of valid pages that is less than equal to the total number of free pages in one of at least one free memory block (or superblock) as disclosed in Boitei. The combination would have be obvious because a person of ordinary skill in the 
Regarding the plurality of super-block groups G. On the one hand, Boitei discloses that as more than one memory blocks are freed in a single garbage collection operation, system resource usage is optimized [¶0058 on Boitei]. On the other hand, Huo discloses that different streams can be associated with different blocks or superblocks on storage device 130, partitioning data based on one or more characteristics (such as expected lifetime or any other partitioning criteria) [¶0023 and FIG.4].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to partition the superblocks into streams according to one or more characteristics (such as expected lifetime or any other partitioning criteria) as disclosed by Huo. The combination would have be obvious because a person of ordinary skill in the art would want to better utilize the system resourbces by managing data using partitions that combine data with similar characteristics. 
Finally, Darko teaches estimating a residual lifetime of the valid data in the super-block set C [We restrict attention to a class of schemes that keep objects in a linear order according to their age. Imagine objects in the heap as if arranged from left to right, with the oldest on the left, and the youngest on the right, as in Figure 1. The region collected, C, is restricted to be a contiguous subsequence of this sequence of heap objects, thus the cost of the initial partition is practically nil. We call these schemes age-based collection; section 2 Age-Based Garbage Collection]; sorting the valid data in the super-block set C according to the estimated residual lifetime of the valid data [Figure 1 and 2].
More particularly, Darko explicitly discloses Age-Based garbage collection schemes where objects are ordered according to their relative age [Figure 1]; and where victim objects for garbage collecting are selected from either end of the ordered list [Figure 2-5] depending on the particular scheme implemented (i.e. youngest-only, oldest-only, oldest-first, etc.). Therefore, it follows that to be able to place the objected in an ordered list based on their age; Darko must inherently have estimated the age of the objects.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to order the victim blocks (or superblocks) based on their ages (i.e. lifetime) as disclosed in Darko. The combination would have be obvious because a person of ordinary skill in the art would know the benefits of using age (or lifetime) as a factor during garbage collection as outline by Darko. 
Regarding claim 12, AAPA/Boitei/Hou/Darko teach the method according to claim 11, wherein performing garbage collection on the super-block set C further includes: writing the sorted valid data sequentially into the s super-blocks; and erasing the super-blocks in the super-block set C whose valid data has been copied to the s super-blocks [determining a target memory block comprising highest number of invalid pages amongst the plurality of memory blocks; and iterating the step of determining till total number of valid pages in the set of target memory blocks is less than equal to the total number of free pages in one of at least one free memory block and a Garbage Collection (GC) memory block in the storage drive; and recycling the set of target memory blocks; abstract, ¶0005, ¶0056, FIG. 3 and 4A].
13, AAPA/Boitei/Hou/Darko teach the method according to claim 11, wherein the solid-state storage device comprises a NAND flash memory storage device [Flash memory 112 includes multiple NAND based flash memory chips; ¶0019 on Boitei].

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have 
/Ramon A. Mercado/Primary Examiner, Art Unit 2132